Citation Nr: 1643951	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-07 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This matter was before the Board in March 2015 when it was remanded for further evidentiary development.  It now returns for appellate review.  

In his March 2013, VA Form 9, substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in March 2013 correspondence, the Veteran withdrew his request for a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2015).

Although the Veteran did not explicitly file a claim for TDIU until July 26, 2011, the July 16, 2011 rating decision, recognizing that entitlement to a TDIU was raised by the record in conjection with the claim for ischemic heart disease, deferred adjudication of entitlement to a TDIU.  The July 2011 rating decision also granted service connection for coronary artery disease, claimed as ishemic heart disease, and assigned an initial evaluation of 60 percent effective August 31, 2010.  Thus, as such, it is advantageous to the Veteran for the Board to interpret the TDIU claim in appellate jurisdiction as the Rice-type TDIU as opposed to the "traditional" TDIU claim as such provides for an effective date of August 31, 2010 rather than July 26, 2011.  See Rice v. Shinseki, 22 Vet. App. 449, 456 (2009) (explaining that Hurd v. West does not support the proposition that a claim for entitlement to a TDIU is always a claim for an increased rating).  The record does not reflect that the RO adjudicated the TDIU claim in the first instance with consideration of the entire rating period on appeal; however, there is no prejudice to the Veteran as the claim is granted in full as discussed below.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  



FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected  coronary artery disease is rated as 60 percent disabling, and the combined rating for his service-connected disabilities is 80 percent or greater.

2.  Resolving all reasonable doubt in the favor of the Veteran, the Veteran is unable to secure or maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable grant herein, which grants entitlement to a TDIU, further discussion as to compliance with VA's duties to notify and assist with respect to this specific claim are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the March 2015 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA may assign TDIU when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  In such cases, either the Board or the RO may assign TDIU, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a) (2015). 

In his August 2011 VA Form 21-8940, the Veteran reported he has two years of college education.  The August 2011 VA Form 21-8940 also reflected the Veteran last worked August 2008 as electronic technician.  The Veteran also reported, in the August 2011 VA Form 21-8940, that ischemic heart disease prevented him for securing or following any substantially gainful occupation.  In an August 2011 letter, the Veteran's former employer stated that it had been a few years since the Veteran was an employee but was unable to provide further information as all of their records were lost or destroyed.  

Service connection has been established, at the specified disability ratings, for the following disabilities:  (1) coronary artery disease, rated at 60 percent effective August 31, 2010; (2) posttraumatic stress disorder (PTSD), rated 50 percent effective July 14, 2009; (3) shell fragment wound scar, back of left shoulder, rated 10 percent effective March 16, 1971; (4) shell fragment wound scar, left lower leg with retained foreign body and status post excision, rated 10 percent effective September 11, 1978; (5) tinnitus, rated 10 percent effective November 30, 2010; (6) scar, right forefinger, rated as noncompensable effective August 1, 1976; (7) bilateral hearing loss, rated as noncompensable effective November 30, 2010. 

Thus, throughout the rating period on appeal, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16 (a) as his coronary artery disease has been evaluated as 60 percent since August 31, 2010.  The Veteran's combined rating for his service-connected disabilities was 80 percent as of August 31, 2010 and 90 percent as of November 30, 2010.  As explained in the following paragraphs his service-connected disabilities render him unable to secure and follow a substantially gainful occupation. 

A January 2011 VA ischemic heart disease examination report stated that the Veteran's heart disease impacted his ability to work.  Specifically, the January 2011 examiner found that due the Veteran's coronary artery disease with congestive heart failure as well as his other medical problem, endstage renal disease on hemodialysis, he was not currently able to obtain and secure employment, sedentary or physically.

A February 2011 VA audiological examination report found, in part, that the Veteran would have difficulty in occupations that required a significant amount of communication in adverse listening conditions and those occupations where his safety and/or the safety of others was dependent on good hearing.  The February 2011 VA examiner noted the Veteran would have some degree of difficulty communicating via telephone.  However, the February 2011 VA examiner opined that the Veteran's degree and configuration of hearing loss alone would not prevent him from obtaining or maintaining gainful physical or sedentary employment especially with the use of hearing aids, assistive listening devices and other accommodations.

A March 2011 ishemic heart disease disability benefits questionnaire, found the Veteran's heart disability did not impact his ability to work.  A May 2011 ishemic heart disease examination report found the Veteran's ischemic heart disease impacted his ability to work.  Specifically, the May 2011 VA examiner stated that the Veteran was retired but reported his daily activities were limited by fatigue, dyspnea, dizziness, and near syncope on mild exertion.  A July 2011 addendum opinion to the May 2011 examination report, further stated that based upon review of the Veteran's available medical records, the Veteran was precluded from physical employment, but he not precluded from moderate sedentary employment.

A June 2015 VA heart conditions examination report found the Veteran's coronary artery disease residuals of dyspnea, angina, dizziness, and fatigue substantially impacted his ability to engage in physical work.  However, the June 2015 VA examiner also noted that, by the Veteran's own admission, he may be able to tolerate non-prolonged sedentary work.

A July 2015 VA PTSD examination report noted, the Veteran did not currently meet the criteria for PTSD and his only negative alterations in cognitions and mood associated with the traumatic events was a markedly diminished interest in being with people.  However, the July 2015 VA examiner did note the Veteran did meet the criteria for major depressive disorder and that such impacted his daily life as the Veteran would like to interact with people more.  

VA treatment records also documented the Veteran's symptoms and manifestations of his PTSD.  In a September 2010 VA treatment record the Veteran reports things had not been going well as he had been experiencing family upheaval and conflict.  A November 2010 VA treatment record documented problems with PTSD such as restlessness, sleep disturbances, flashbacks, intrusive memories, trust issues, and hyperarousal related to past traumatic events.  A December 2010 VA treatment record documented, in part, the Veteran had problems sleeping.  In a February 2013 VA treatment record, the Veteran reported he had been doing well.  In an August 2013 VA treatment record, the Veteran reported he had been sleeping more and that his spouse was concerned.  The August 2013 VA treatment record stated the Veteran was tearful but had difficulty identifying emotions or thoughts associated with such.  The August 2013 VA treatment record also noted the Veteran reported sleeping more during the day, waking up feeling tired, had fitful sleep at night, and felt such was related to his depressive symptoms.  In a September 2013 VA treatment record, the Veteran's spouse reported the Veteran had been more withdrawn and isolated for the past two years.  She stated that she had come home and sometimes he would be staring blankly at television that was turned off.  In October 2013, the Veteran reported feelings of apathy, numbness, lack of emotion and wondered if his medications were causing this.  

In a January 2014 VA treatment record, the Veteran reported problems with low motivation and apathy.  In a March 2014 VA treatment record, the Veteran reported he was having a hard time due to family issues.  In a June 2014 VA treatment record, the Veteran reported he continued to sleep a lot but denied that such was problematic.  In an August 2014 VA treatment record, the Veteran's main concern remained tiredness, low energy and motivation.  In a September 2014 VA treatment record, the Veteran again reported sleeping a lot.  In an October 2014 VA treatment record, the Veteran endorsed symptoms of little interest, low energy on a daily basis, though he stated that he was able to derive pleasure from activities such as helping others and reading.  A November 2014 VA treatment record reported the Veteran mentioned feeling the same, with fatigue, no change in energy, but that he had been sleeping well.

A February 2015 VA treatment record stated the Veteran reported that his mood had remained pretty good and that he had had a positive response to medication and was not sleeping as much during the day and had been more active.  In a May 2015 VA treatment record, the Veteran reported he was doing well but that he had recent family stressors.  

With respect to private medical records, an October 2010 private medical record noted, in part, fatigue and shortness of breath, although it was not indicated if such was in relation to coronary artery disease.  A November 2010 private medical record noted the Veteran reported he had been feeling well with no chest pain, shortness of breath, dizziness, lightheadedness, orthopnea, or lower extremity swelling.  However, an April 2011 private medical record documented the Veteran had tachypneic and tachycardic with the complaint of being short of breath and provided an assessment, in part, of congestive heart failure with respiratory distress.  

The Board concludes that the evidence is sufficient as to whether the Veteran is unable to secure and follow a substantially gainful occupation.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (explaining that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner).  Additionally, in weighing the evidence, the Board finds the January 2011 VA examination report, May 2011 VA examination report with July 2011 addendum, and July 2015 VA examination report, which all addressed the Veteran's service-connected coronary artery disease all noted significant effects of the heart disability which limited employment.  The January 2011 and May 2011 VA examiners noted the Veteran's service-connected heart disability limited his physical employment due to symptoms such as dyspnea, angina, dizziness, and fatigue.  Such symptoms were also reported in the April 2011 private medical record.  Additionally, the January 2011 VA examination report specifically found the Veteran could not even perform sedentary employment.  Moreover, while the June 2015 VA examiner found the Veteran self-reported that he may be able to tolerate non-prolonged sedentary work, the Board is unclear as to how to define non-prolonged sedentary work or if such exists in the workplace and is available to the Veteran.  Furthermore, records from the Social Security Administration reveal the Veteran was determined to be disabled as of July 2008.

In light of the above, the Board determines that the evidence demonstrates that it is at least as likely as not that the Veteran is unemployable due solely to service-connected disabilities.  In reaching this conclusion, the Board has considered the Veteran's educational and occupational background which is limited to two years of college and post-service work experience as an electronic technician.  As noted above, the evidence is conflicting as to whether the Veteran is able to perform sedentary work, and there is consensus that the Veteran's service-connected coronary artery disease prohibits him from performing physical employment.  Accordingly, resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to a TDIU is granted effective August 31, 2010, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


